DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 22, the claimed invention is to a composition not a coating. Therefore, it is not clear how the composition can have coating properties. To claim the coating properties, the invention should be to the coating comprising the composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales (EP 1 329 433 A1) in view of Kalyankar et al. (US Pub. 2013/0095237 A1) and Suzuki et al. (US Pub. 2009/0244709 A1).
Regarding claim 9, Claim 9 defines a product by how the product was made. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating composition comprising hydrolysable silicon alkoxide, one or more alcohols, an aqueous solution of at least one catalyst, and one or more surfactants of formula (II) where the molar ratio between the alkoxide and alcohol is 0.025 o 0.1, the molar ratio between the alkoxide and acid catalyst solution is 0.05 to 0.350, the molar ratio of alkoxide to surfactant is 7 to 11.5, and the concentration of surfactant is 55 to 90 g/L. 
Morales discloses a sol-gel process for the preparation of porous coatings which reduces the loses due to reflection when the coating is on a substrate where porosity and anti-reflective properties are controlled by an additive that comprises compounds derived from polyethyleneglycol tert-ocyl phenyl ether (surfactant) in high concentrations between 5 and 50 g/l and porosity increases when the amount of additive increases (title and abstract). The coating is made by dissolving alkoxides in distilled water and alcohol in the presence of a catalyst and the additive where the alcohol is ethanol, the catalyst is an acid ([0015]-[0019]), and the alkoxide is silicon alkoxide specifically TEOS which is considered a hydrolysable silicon alkoxide ([0014], [0038] and see instant Specification, page 9, line 14). The hydrolysis takes place in two stages with the first stage mixing the TEOS, ethanol, water, and acid at a temperature of 60 degrees Celsius and the second stage adding surfactant, acid, and water at a temperature of 40 degrees Celsius ([0022] and [0038]-[0039]). 
Morales does not specifically disclose the amount of surfactant as claimed or the ratio between the surfactant and alkoxide. However, Morales discloses the relationship between the porosity of the coating and the amount of surfactant that is added ([0023]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of surfactant and ratio of surfactant to alkoxide should be designed according to final desired coating porosity as taught in Morales including where slightly more than the disclosed concentration is used. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount and concentration of surfactant involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Morales discloses including a surfactant (abstract) but does not disclose the surfactant having formula (II). 
Kalyankar discloses sol-gel based antireflective coatings (title) comprising alkyltrialkoxysilane based binder, an acid catalyst, and alcohol solvent ([0007], [0012], and [0040]) where the coating composition may further comprise a surfactant as a porosity forming agent which is BRIJ 78 so is considered to teach a surfactant of formula (II) ([0068]-[0069] and see instant Specification, page 10, line 39 to page 11, line 1 which discloses BRIJ78 as a surfactant of formula (II)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pore forming agent in Morales could be BRIJ78 as taught in Kalyankar as a known suitable surfactant which will form pores in a sol-gel based coating composition (Kalyankar, [0068]-[0069] and Morales, abstract). 
Morales discloses an initial alkoxide to acid solution ratio of about 1 and final alkoxide to acid solution of about 0.2 and at least an initial molar ratio of alkoxide to ethanol of 0.04 to 0.1 in example 1 ([0038]-[0039]) does not specifically disclose the final molar ratio between the alkoxide and alcohol.
Suzuki discloses an antireflection coating of alkali-treated silica aerogel where alkoxysilane is hydrolyzed in a base catalyst and then in an acid catalyst and mixed with a second acidic sol of an alkoxysilane and acid catalyst (abstract) where both solutions comprise an alcohol solvent ([0034]). The molar ratio of alkoxide to solvent is 0.33 to 0.01 so that the particle size is not too large or small ([0036]) and the molar ratio of alkoxide to acid is 0.0004 to 1 so that the reaction occurs ([0036], [0040], and [0048]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the alkoxide to alcohol and alkoxide to acid solution should be within the parameters taught in Suzuki as a way to control particle size and polymerization of the alkoxide (Suzuki, [0036] and [0040]).
Regarding claims 21 and 22, Morales discloses coatings with a thickness of 50 to 300 nm ([0034]) which overlaps the claimed range. Morales discloses high porosity which is controlled by the surfactant (abstract) but does not disclose a specific porosity.
Suzuki discloses antireflection coating based on silica aerogel where the coating has a porosity of 30 to 90% ([0080]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the porosity of the coating in Morales in view of Kalyankar and Suzuki to be 30 to 90% as taught in Suzuki to form a coating that has sufficiently durable with a low refractive index (Suzuki, [0080]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar et al. (US Pub. 2013/0095237 A1).
Claim 9 defines a product by how the product was made. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating composition comprising hydrolysable silicon alkoxide, one or more alcohols, an aqueous solution of at least one catalyst, and one or more surfactants of formula (II) where the molar ratio between the alkoxide and alcohol is 0.025 o 0.1, the molar ratio between the alkoxide and acid catalyst solution is 0.05 to 0.350, the molar ratio of alkoxide to surfactant is 7 to 11.5, and the concentration of surfactant is 55 to 90 g/L. 
Kalyankar discloses a sol-gel based antireflective coating (title) comprising a alkyltrialkoxysilane-based binder (hydrolysable silicon alkoxide) and optionally a orthosilicate-based binder ([0041]-[0046]), an acid ([0063]), solvent which is an alcohol ([0065]), and surfactant as a porosity forming agent, BRIJ 78, which is considered to teach a surfactant of formula (II) ([0068]-[0069] and see instant Specification, page 10, line 39 to page 11, line 1 which discloses BRIJ78 as a surfactant of formula (II)). The amount of alkytrialkoxysilane in the sol-formation is 0.1 to 50 wt% or 5 to 12 wt% ([0047]), the amount of acid is 0.0001 to 0.1 wt% ([0064]), the amount of solvent is 50 to 95 wt% ([0066]), and the amount of surfactant is 0.1 to 5 wt% to form pores ([0071]). Kalyankar does not disclose the molar ratios of the final coating composition as claimed or the concentration of surfactant as claimed. However, it would have been obvious that the wt% of each component may be any amount in the ranges taught in Kalyankar including in a range which would result in the components having amounts that will result in the molar ratios as claimed to control the rate of hydrolysis ([0063]), control the ash content and viscosity ([0040]), and control the formation and size of pores ([0065] and [0068]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US Pub. 2011/0019277 A1).
Sager discloses anti-reflective coatings formed from tuned porosity layers (abstract) by sol-gel ([0030]) where the precursor sol is one or more metal complexes specifically a silicon alkoxide such as TEOS (hydrolysable silicon alkoxide), a condensation inhibiter specifically an acid (acid catalyst), a solvent specifically alcohol such as ethanol (C1-C8 alcohol), and surfactant ([0032]-[0037]). The surfactant satisfies claimed formula (II) ([0035] which discloses the surfactant as BRIJ 58 and 56 which is a surfactant which satisfies the claimed formula, see instant Specification, page 10, line 39 to page 11, line 2). The molar ratio of surfactant to metal complex is 1*10-7 to 0.1 (metal complex to surfactant of at least 10), solvent to metal complex is 3 to 50 (metal complex to solvent 0.3 to 0.02), and condensation inhibitor to metal complex is 1*10-5 to 5 (metal complex to condensation inhibitor 0.2 to 10000) or if that includes the water to make a solution 1*10-5 to 25 ([0038]-[0041]) which overlaps the claimed range.
Sager does not specifically disclose the concentration of the surfactant but does disclose that pore diameter and spacing is adjusted by the concentration of surfactant ([0045]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the concentration of surfactant may be adjusted according to desired pore diameter and spacing properties of the final coating. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in concentration of surfactant in the coating involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Kalyankar and Suzuki or Kalyankar or Sager as applied to claim 9 above, and further in view of Maghsoodi et al. (US Pub. 2016/0002498 A1).
Claims 10 and 17 defines a product by how the product was made. Thus, claims 10 and 17 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating composition of claim 9 further comprising a silicon precursor with at least on non-hydrolysable substituent bonded to the silicon atom, specifically as defined by formula (III), (IV), (V), or (VI). 
Morales in view of Kalyankar and Suzuki or Kalyankar or Sager discloses the composition of claim 9 as discussed above. Morales, Kalyakar, or Sager does not specifically disclose the coating containing the silicon precursor as claimed.
Maghsoodi discloses coating materials (abstract) comprising a combination of silane precursors, a solvent, and acid catalyst which is hydrolyzed to provide a sol that can be coated on a substrate to have anti-reflective, anti-soiling or self-cleaning, and abrasion resistance properties ([0027] and [0029]). To impart anti-soiling properties, organofluorosilanes can be used in addition to the tetraalkoxysilane ([0081]) where the organofluorosilane is a silane as defined by claimed formula (III) to (VI) ([0085] which discloses for example (3,3,3-trifluoropropyle)trimethoxysilane and see instant Specification, page 18, line 14 which discloses trimethoxy(3,3,3-trifluoropropyl)silane).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Morales of Kalyankar or Sager should further contain an organofluorosilane, specifically (3,3,3-trifluoropropyle)trimethoxysilane, as taught in Maghsoodi to impart anti-soiling characteristics to the coating (Maghsoodi, [0081]).
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar or Sager as applied to claim 9 above, and further in view of Suzuki.
Kalyankar or Sager discloses the composition of claim 9 as discussed above. Kalyankar further discloses the porosity of the coating formed from the composition being 20 to 60% which overlaps the claimed range (Kalyankar, [0085]) but does not disclose a thickness for the coating. Sager discloses the coating formed from the composition having a thickness of a few nm to a micron (Segar, [0073]) which overlaps the claimed range and discloses tuning the porosity of the coating ([0020]) but does not specifically disclose the porosity of the film.
Suzuki discloses an antireflection coating of alkali-treated silica aerogel where alkoxysilane is hydrolyzed in a base catalyst and then in an acid catalyst and mixed with a second acidic sol of an alkoxysilane and acid catalyst (abstract) where both solutions comprise an alcohol solvent ([0034]). Suzuki discloses antireflection coating based on silica aerogel where the coating has a porosity of 30 to 90% ([0080]) and a thickness of 15 to 500 nm ([0013] and [0079]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the thickness of the antireflection coating in Kalyankar be 15 to 500 nm as taught in Suzuki as a known suitable thickness for an antireflection coating formed from a sol-gel composition (Suzuki, abstract and [0079] and Kalyankar, title which disclose the coating as an antireflective coating).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the porosity of the antireflection coating in Sager to be 30 to 90% as taught in Suzuki to form a coating that is sufficiently durable with a low refractive index (Suzuki, [0080] and Sager, title which discloses the coating as an antireflective coating).
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Regarding the combination of Morales, Kalyankar, and Suzuki, Applicant argues the rejection in view of these references fails to teach the claimed invention where given the invention is to an acid-catalyzed sol-gel reaction and Suzuki uses both base and acid catalysts, the teachings in Suzuki cannot be applied to the compositions of Morales and Kalyankar. Applicant cites a reference but does not provide the reference so it cannot be reviewed at this time. Applicant argues that using a base versus an acid produces different results in the formation of a sol-gel composition so that base-catalyzed reactions cannot be combinable with acid catalyzed reactions. Further, regarding the combination with Suzuki, Applicant argues that porosity in Suzuki is achieved through basic catalysts instead of surfactants. Last Applicant argues the ratios for alkoxide to solvent and alkoxide to acid are not in Suzuki and references a single example, Example D3 of Suzuki as proof. 
Examiner respectfully disagrees. In response to applicant's argument that because Suzuki uses a base and acid catalyst none of the teachings may be applied to a reference that only uses an acid catalyst, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is not required that the base catalyst in Suzuki be used in a different composition, and the other component that are used to form a sol-gel coating are still considered relevant to sol-gel coatings. Thus, the ratio of alkoxide to solvent and alkoxide to acid is still considered relevant because these ratios help to design a composition with appropriate particle size and reaction conditions. Still further the ratio of acid to alkoxide is with respect to an acid catalyzed sol ([0045]-[0048]) so would be considered relevant to a different acid catalyzed composition. 
Regarding the argument that the ratios are not disclosed in Suzuki where examples are cited, the examples in Suzuki are not cited as the teachings in Suzuki which teach the claim limitations rather the general teachings in Suzuki are considered to teach the claimed ratios (see discussion above). A reference is not limited to the specific examples in the disclosure but is relevant for all that is contains
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, although Suzuki does not use a surfactant to form porosity in the coating formed from the composition, Suzuki is not used to provide this teaching and one of ordinary skill in the art would understand how to form a pores using a surfactant based on the teachings in Morales and Kalyankar so that Suzuki is not required to teach this limitation. 
In response to applicant's argument that the claimed sol-gel composition enhances antireflective properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the rejection over Kalyankar or Sager, Applicant argues the cited references either do not disclose the claimed components at all citing Morales, or disclose surfactants more generally with no specific surfactant to use where Kalyankar or Sager provide a laundry list of components with no exemplary compositions with surfactants at the concentrations claimed. Applicant argues Kalyankar specifically does not suggest using higher concentrations of surfactant, a specific ratio between surfactant and alkoxide, or the effects of the claimed components in producing an enhanced antireflective coating composition. Thus, Applicant argues adjusting the ranges to the claimed ranges would not be considered routine. 
Examiner respectfully disagrees. Regarding the argument that Morales does not teach all the claimed elements, Morales is not used as a single reference 103, so it is not clear how it is relevant to the rejections over Kalyankar or Sager. Regarding the argument that neither Kalyankar nor Sager contain examples with the specifically claimed components used together, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Here, Kalyankar and Sager specifically disclose all the components of the claimed composition (see discussion above). Where reference does not disclose the specific amount or ratios claimed, it discloses the purpose of the component, and how it will affect the composition (see Kalyankar, [0040], [0063], [0065], and [0068] and Sager, [0045]). Thus, there is considered sufficient guidance provided in either reference such that the specific amounts of the disclosed components may be optimized to achieve desired final properties of the composition.
Regarding the obviousness rejections in general, Applicant argues there are unexpected results with the claimed invention where the claimed surfactants yield unexpected results pointing to comparative examples which use Triton X-100 and CTAB and inventive examples which use the claimed surfactant and the resulting better transmission gains in the coatings which use the claimed surfactant. 
Examiner respectfully disagrees. To the extent Applicant is asserting unexpected results based the examples in the instant Specification, those results are not commensurate in the scope of the claims. MPEP 716.02(d). Applicant's assertion is based on the use of a surfactant defined by formula (II). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) and see MPEP 716.02(d). Here, the examples only use three different surfactants, two which do not satisfy the claimed formula, and a specific compound which does. However, the compound is considered a species of a broader genus and there is no evidence that the broader genus would have similar results. Thus, the results are not considered commensurate in scope to the claims, and Applicant has failed to establish unexpected results.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783